Appeal by the defendant from three judgments of the County Court, Nassau County (Baker J.), all rendered July 8, 1982, convicting him of sodomy in the second degree under indictment No. 52861, use of a child in a sexual performance under indictment No. 53032, and sodomy in the second degree under indictment No. 53033, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed (see, People v Brathwaite, 63 NY2d 839; People v Harris, 61 NY2d 9; People v Kazepis, 101 AD2d 816). Mangano, J. P., Brown, Rubin and Eiber, JJ., concur.